Case 1:19-cv-22601-DPG Document 24 Entered on FLSD Docket 01/08/2020 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                   CASE NO. 1:19-CV-22601-DPG

   ROBERTO ORTIZ,
                               Plaintiff,
   v.
   EXPERIAN INFORMATION SOLUTIONS, INC.,
   TRANSUNION LLC, and AMERICAN HONDA
   FINANCE CORPORATION,
                               Defendants.                           /

                         MOTION TO APPEAR PRO HAC VICE,
                     CONSENT TO DESIGNATION, AND REQUEST TO
               ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice,

  Peer Review, and Discipline of Attorneys of the United States District Court for the Southern

  District of Florida, the undersigned respectfully moves for the admission pro hac vice of

  Amanda Loughmiller. Ms. Loughmiller is of the law firm, Quilling, Selander, Lownds, Winslett

  & Moser, P.C., 6900 N. Dallas Parkway, Suite 800, Plano, Texas 75024, Telephone: (214) 560-

  5455. Ms. Loughmiller makes this request for the purposes of appearance as co-counsel on

  behalf of Defendant, Trans Union, LLC, in the above-styled case only, and pursuant to Rule 2B

  of the CM/ECF Administrative Procedures, to permit Amanda Loughmiller to receive electronic

  filings in this case, and in support thereof, states as follows:

          1.      Amanda Loughmiller is not admitted to practice in the Southern District of

  Florida. Ms. Loughmiller is a member in good standing of the State Bar of Texas. She is

  admitted to practice before the following Courts:
Case 1:19-cv-22601-DPG Document 24 Entered on FLSD Docket 01/08/2020 Page 2 of 5



    Court                                                           Bar No.            Admitted
    Supreme Court of Texas                                          24028042          11/01/2000
    Northern District of Texas                                                        02/13/2012
    Eastern District of Texas                                                         02/14/2012
    Southern District of Texas                                      1476709           05/17/2012
    Western District of Texas                                                         06/14/2013
    District of Colorado                                                              01/09/2015
    Northern District of Florida                                                      10/16/2015
    U.S. Court of Appeals for the Eleventh Circuit                                    06/19/2018

         2.      Movant, Andrew G. Tuttle, of the law firm, Fowler White Burnett, P.A., 1395

  Brickell Avenue, Fourteenth Floor, Miami, Florida 33131, Telephone: (305) 789-9200, is a

  member in good standing of The Florida State Bar and the United States District Court for the

  Southern District of Florida and is authorized to file through the Court’s electronic filing system.

  Movant consents to be designated as a member of the Bar of this Court with whom the Court and

  opposing counsel may readily communicate regarding the conduct of the case, upon whom

  filings shall be served, who shall be required to electronically file and serve all documents and

  things that may be filed and served electronically, and who shall be responsible for filing and

  serving documents in compliance with the CM/ECF Administrative Procedures. See Section 2B

  of the CM/ECF Administrative Procedures.

         3.     In accordance with the local rules of this Court, Ms. Loughmiller has made

  payment of this Court’s $75 admission fee. A certification in accordance with Rule 4(b) is

  attached hereto.

         4.     Ms. Loughmiller, by and through designated counsel and pursuant to Section 2B

  CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

  Filings to Amanda Loughmiller at email address: aloughmiller@qslwm.com.
Case 1:19-cv-22601-DPG Document 24 Entered on FLSD Docket 01/08/2020 Page 3 of 5



         WHEREFORE, Andrew G. Tuttle, moves this Court to enter an Order for Amanda

  Loughmiller, to appear before this Court on behalf of Trans Union LLC, for all purposes relating

  to the proceedings in the above-styled matter and directing the Clerk to provide notice of

  electronic filings to Amanda Loughmiller.

         Dated: January 8, 2020.

                                              Respectfully submitted,


                                              /s/ Andrew G. Tuttle
                                              Andrew G. Tuttle
                                              Fla. Bar No. 118467
                                              Email: atuttle@fowler-white.com

                                              FOWLER WHITE BURNETT, P.A.
                                              Northbridge Centre
                                              515 North Flagler Drive, Suite 2100
                                              West Palm Beach, Florida 33401
                                              Telephone: (561) 802-9044
                                              Facsimile: (561) 802-9976
                                              Counsel for Trans Union, LLC
Case 1:19-cv-22601-DPG Document 24 Entered on FLSD Docket 01/08/2020 Page 4 of 5



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                 CASE NO. 1:19-CV-22601-DPG

  ROBERTO ORTIZ,
                            Plaintiff,
  v.
  EXPERIAN INFORMATION SOLUTIONS, INC.,
  TRANSUNION LLC, and AMERICAN HONDA
  FINANCE CORPORATION,
                            Defendants.                     /

                     CERTIFICATION OF AMANDA LOUGHMILLER

        Amanda Loughmiller, Esquire, pursuant to Rule 4(b) of the Rules Governing the

 Admission, Practice, Peer Review, and Discipline of Attorneys, hereby certifies that (1) I have

 studied the Local Rules of the United States District Court for the Southern District of Florida;

 and (2) I am a member in good standing of the State Bar of Texas.


                                                      /s/ Amanda Loughmiller
                                                      Amanda Loughmiller
Case 1:19-cv-22601-DPG Document 24 Entered on FLSD Docket 01/08/2020 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 8, 2020, I electronically filed the foregoing with the Clerk

 of the Court using the CM/ECF. I also certify that the foregoing document is being served this

 day on all counsel of record via transmission of Notices of Electronic Filing generated by

 CM/ECF.

  Joey D. Gonzalez Ramos                             Christopher Brent Wardrop
  joey@joeygonzalezlaw.com                           brent.wardrop@qpwblaw.com
  Joey Gonzalez, Attorney, P.A.                      Quintairos, Prieto, Wood & Boyer, PA
  P.O. Box 145073                                    10902 Crabapple Road
  Coral Gables, FL 33114                             Roswell, GA 30075
  (305) 720-31154                                    (770) 650-8737
  (305) 676-8998 Fax                                 Counsel for American Honda Finance
  and                                                Corporation
  Leo Bueno                                          Michael Alexander Maugans
  leo@buenolaw.com                                   mmaugans@jonesday.com
  Leo Bueno, Attorney, PLLC                          Jones Day
  P.O. Box 141679                                    600 Brickell Avenue
  Coral Gables, FL 33114                             Miami, FL 33131
  (3050 669-5260                                     (305) 714-9769
  Counsel for Plaintiff                              (305) 714-9799 Fax
                                                     Counsel for Experian Information Solutions,
                                                     Inc.


                                              /s/ Andrew G. Tuttle
                                              ANDREW G. TUTTLE
